Wade, C. J.
1. The place of holding a justice’s court can not be changed otherwise than by giving a duly published notice of the proposed change of location as required by law; and a judgment rendered at any other place than that fixed by law is void. Hilson v. Kitchens, 107 Ga. 230 (33 S. E. 71, 73 Am. St. R. 119) ; Carter v. Atkinson, 12 Ga. App. 390 (77 S. E. 370).
(a) Prom the magistrate’s answer it appears that the judgment in ques- ■ tion was rendered at the place fixed by law, and that this had been the “regular place” of holding the justice’s court for this district for the past eighteen or twenty years. The case is not altered by the fact that the justice’s court for the district had been previously held at a place other than that legally fixed as the place of holding that court.
2. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


George and Luke, JJ., concur.